F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                          JUN 30 1999
                                    TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 SAUL BROWN, JR.,

           Plaintiff - Appellant,
 vs.                                                     No. 98-4212
                                                   (D.C. No. 98-CV-724-B)
 STATE OF UTAH,                                           (D. Utah)

           Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges. **


       Mr. Brown, appearing pro se, appeals from the district court’s dismissal of

his civil rights complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

The suit against the State is barred by Eleventh Amendment immunity, see

Seminole Tribe of Florida v. Florida   , 517 U.S. 44, 58 (1996), and the claims

involve matters not justiciable. The district court’s order dismissing the


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
complaint is

      AFFIRMED.



                  Entered for the Court


                  Paul J. Kelly, Jr.
                  Circuit Judge




                   -2-